Title: From George Washington to William Hartshorne, 19 April 1786
From: Washington, George
To: Hartshorne, William



Sir,
Mount Vernon 19th April 1786.

I am sorry that I have been so troublesome & teasing to you on accot of the seeds you were so obliging as to endeavour to procure for me; but as my Boat is sent to Town, I am induced to ask if they are arrived, that they may in that case embrace the present conveyance. If they are not already at hand, I shall be obliged to you for countermanding the order for the Buck wheat, as it is now totally useless for the experimental purposes for which I wanted it. This is nearly the case with respect to the Flax seed; but I will try late sowing, rather than let the season pass over altogether—consequently will wait a few days longer for this, in which time if it does not arrive, I pray it may be countermanded also. I am &c.

G: Washington

